Mr. Justice Van Orsdel
delivered the opinion of the court:
This is an appeal by Louis E. Zinkham, superintendent of the workhouse for the District of Columbia, from an order of the supreme court of the District' of Columbia discharging appellee, Otto Linaweaver, upon a writ of habeas corpus. Appellee, at the time of his release, was confined in the workhouse of the District under a sentence of the juvenile court for failure to support his wife and minor child. The decision of this court in the case of United States v. West, ante, 12,. present term, disposes fully of this appeal.
The judgment is affirmed with costs, and it is so ordered.

Affirmed.